 



Exhibit 10.6

Rules of the Benefit Plan

for Senior managers and executives of

CINCINNATI MILACRON

KUNSTSTOFFMASCHINEN EUROPA GMBH

(The German version of the “Rules of benefit Plan” is the legally binding
version.)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      I   INTRODUCTION     4  
 
                    II   GENERAL CONDITIONS     5  
 
                   

    1.     Participating Companies     5  

    2.     Eligible Personnel     5  

    3.     Membership of the Benefit Plan and Commencement of Benefit Cover    
5  
 
                    III   BENEFIT CALCULATION BASES     6  
 
                   

    4.     General     6  

    5.     Pensionable Pay     6  

    6.     Creditable Contribution Ceiling     7  

    7.     Creditable Service     7  

    8.     Employee Contribution     8  

    9.     Normal Retirement Date     8  
 
                    IV   NORMAL RETIREMENT PENSION     8  
 
                   

    10.     Condition     8  

    11.     Amount     8  

    12.     Payment     10  
 
                    V   EARLY RETIREMENT PENSION     10  
 
                   

    13.     Condition     10  

    14.     Amount     10  

    15.     Payment     11  
 
                    VI   DISABILITY PENSION     11  
 
                   

    16.     Condition     11  

    17.     Amount     12  

    18.     Payment     12  

2



--------------------------------------------------------------------------------



 



                      VII   SPOUSE’S PENSION     13  
 
                   

    19.     Condition     13  

    20.     Amount     13  

    21.     Payment     14  
 
                    VIII   ORPHAN’S PENSION     14  
 
                   

    22.     Condition     14  

    23.     Amount     14  

    24.     Payment     15  
 
                    IX   PREMATURE TERMINATION OF EMPLOYMENT     15  
 
                    X   FINANCING     16  
 
                    XI   COSTS     16  
 
                    XII   GENERAL PROVISIONS     17  
 
                    XIII   IMPLEMENTATION     18  





3



--------------------------------------------------------------------------------



 



I. INTRODUCTION

Dear Employees

In order to ensure that you can maintain a reasonable standard of living after
your working life, we have implemented a Benefit Plan.

In addition to the provisions of the State Scheme, this plan provides benefits
in the event of retirement, disability, both occupational and total, and death.
The employee’s loyalty to the Company will be thus rewarded and the link between
the Company and its employees will be strengthened.

The Company bears all costs associated with this Benefit Plan.

We are convinced that, with the benefits of this Plan, we are able to make an
essential contribution to your benefit cover.

Malterdingen,

CINCINNATI MILACRON KUNSTSTOFFMASCHINEN EUROPA GMBH

4



--------------------------------------------------------------------------------



 



II GENERAL CONDITIONS   1.   Participating Companies   1.1   The benefit plan
provides retirement benefits for senior managers and executives of the following
Company:       CINCINNATI MILACRON KUNSTSTOFFMASCHINEN EUROPA GMBH   1.2   Under
the term “Employee” are included both male and female senior managers and
executives, who have received a pension promise with an entitlement to benefits
from this Benefit Plan.   1.3   For employees who have not yet received a
pension promise, this plan is not binding and cannot, therefore, be the basis
for benefit entitlements.   1.4   The pension promise must be given to the
employee in writing.   2.   Eligible Personnel   2.1   A condition for
membership of the Benefit Plan is that the employee   -is a permanent employee
of the Company and   -has been given a pension promise, in accordance with
Article 1 above.       Employees with an employment contract specifying
retirement at or after age 65 are considered permanent employees of the Company
for purposes of this Benefit Plan.   2.2   The Company reserves the right to
effect individual pension contracts, the conditions of which differ from those
of this Benefit Plan. Such arrangements have to be made in writing.   3.  
Membership of the Benefit Plan and Commencement of Benefit Cover   3.1  
Membership of the Benefit Plan commences on the first of the month following or
coinciding with the fulfilment of the conditions in accordance with Article 2.  
3.2   Membership of the Benefit Plan is part of the employment contract for all
plan members.

5



--------------------------------------------------------------------------------



 



3.3   The cover for pension benefits begins on the first of the month following
fulfilment of the conditions for membership of the plan.   III.   BENEFIT
CALCULATION BASES   4.   General   4.1   Employee benefits are calculated in
accordance with the following conditions.   4.2   All pension benefits are based
on Pensionable Pay (in accordance with Article 5), Creditable Contribution
Ceiling (in accordance with Article 6) and Creditable Service (in accordance
with Article 7).   5.   Pensionable Pay   5.1   Pensionable Pay is equal to the
average basic monthly income of the employee in the 12 months immediately
preceding the event giving right to benefits, or the date of leaving the
Company.   a) For salary earners, pensionable pay is equal to 12 times the
monthly basic salary.   b) For salary earners, where total salary is not a fixed
amount, pensionable pay is equal to the average basic monthly earnings in the
60 months immediately preceding the event giving right to benefits or the date
of leaving the company. Variable pay is defined as that pay which is payable
under the bonus plan relating to respective members. The maximum variable pay
that will be recognized for pension purposes will be restricted to the 100%
achievement level.       A member who moves from a job with a fixed income to
one of variable pay will be subject to either provision a) or b) above as they
apply from time to time.   c) For employees currently or previously employed on
a part-time basis, calculation of pensionable pay is based on notional full time
employment.   5.2   All additional and/or fluctuating earnings, gratuities and
overtime payment, profit sharing, anniversary bonuses and child allowances,
“Tantieme” or special allowances are not included as Pensionable Pay.

6



--------------------------------------------------------------------------------



 



5.3   Periods of absence from work for which the employee does not receive any
income from the Company are not taken into account in calculation of Pensionable
Pay. This rule applies even if an employee is prevented, by accident or illness,
or by periods of special absence e.g. leave for the bringing up of children,
from fulfilling the duties of his employment, provided that (a) the employment
continues, (b) no benefits from this Benefit Plan become payable and (c) the
member resumes work with the Company immediately after his recovery. Pensionable
pay during the last 12 months, during which a full salary is paid, is the
determining factor.   5.4   Income after the normal retirement date is not taken
into consideration as pensionable pay (in accordance with Article 9).   6.  
Creditable Contribution Ceiling   6.1   For purposes of this Benefit Plan,
Creditable Contribution Ceiling is defined as the Social Security Contribution
Ceiling applicable at the incidence of the event giving right to benefits. In
the event of premature termination of employment, the Ceiling used is the one
applicable in the calendar year in question.   7.   Creditable Service   7.1  
Creditable Service is defined as the period of service spent by the employee in
the company until the event giving right to benefits (in accordance with
Articles 10, 13, 16, 19, 22, and 25). Periods of continuous service of at least
6 months’ duration, during which there is no salaried employment relationship
between the employee and the Company with the exception of wartime and military
or alternative civilian service and periods of service when the employment
contract is suspended, do not count towards Creditable Service.   7.2   Military
service, alternative civilian service, maternity leave and child care leave
count towards Creditable Service as long as this is in accordance with current
legislation.       Creditable Service will be fully recognised in circumstances
where employment is temporarily interrupted due to illness, temporary lack of
work or disability provided that the employee resumes work immediately after one
of the above reasons for absence is no longer valid.

7



--------------------------------------------------------------------------------



 



    Creditable service ends on termination of employment, on death of the
employee or on reaching retirement age. It cannot extend beyond normal
retirement age, according to Article 9.   7.3   Periods of service after the
Normal Retirement Date (in accordance with Article 9) are not regarded as
Creditable Service.   7.4   All completed years and months of service will be
included in the determination of pensionable service.   7.5   For employees who
had a part-time employment contract with the company either previously or
currently notional creditable service will be used and is determined as follows:
      Creditable service, calculated in accordance with Article 7.1 to 7.4, is
multiplied by the ratio of the employee’s working time to that of an employee
with a full-time employment contract.   8.   Employee contribution       The
member is not required to make contributions to the Benefit Plan.   9.   Normal
Retirement Date       Normal Retirement Date is the first day of the month
following or coinciding with the 65th birthday.   IV.   NORMAL RETIREMENT
PENSION   10.   Condition       A condition for the payment of the Normal
Retirement Pension is that the employee leaves the service of the Company at the
Normal Retirement Date (in accordance with Article 9), having completed at least
10 years’ creditable service.   11.   Amount   11.1   The amount of the monthly
Normal Retirement Pension is calculated using the following:

8



--------------------------------------------------------------------------------



 



a) accrued amount (base amount),   b) the ratio of pensionable pay to the
Creditable Contribution Ceiling in the State Scheme, i.e. the Ceiling applicable
at the incidence of the event giving right to pension payments (personal % rate
),   c) pensionable service.   11.2   The monthly accrued amount (base amount)
equals       DM 22.80, for each year of creditable service,   on condition that
pensionable pay is equivalent to the Creditable Contribution Ceiling in the
State Scheme, i.e. the Ceiling applicable at the incidence of the event giving
right to pension payments.       If the amounts are not the same, i.e. the
Creditable Contribution Ceiling and pensionable pay, the accrued amount will be
increased or reduced in accordance with the ratio: pensionable pay and
Creditable Contribution Ceiling (individual accrued amount).       Pensionable
pay will be used in determination of the individual % rate, as follows:

                Parts of Income Benefit Multiplicator  

- below the Creditable        

- Contribution Ceiling 1  

- above the Creditable        

- Contribution Ceiling 4



11.3   If the standard procedure for determination of the Creditable
Contribution Ceiling (according to §159 Social Security Act, Book VI) is
cancelled or altered, an agreement must be reached between the parties
concerned. In this way, the procedure for determination of the individual % rate
is adjusted in such a way that the original aim of the regulation is achieved.  
11.4   The amount of the monthly Normal Retirement Pension for an employee who
temporarily received a Disability Pension from this Benefit Plan in accordance
with Article 16 and who resumed his professional duties with the Company
immediately after termination of the Disability Pension previously being paid

9



--------------------------------------------------------------------------------



 



    in accordance with Article 17, may not be less than the last monthly payment
of the Disability Pension.   12.   Payment   12.1   The Normal Retirement
Pension is paid on the last day of every month.   12.2   The first pension
payment is made in the first month in which the employee does not receive his
normal basic earnings from his preceding employment; the last pension payment is
made in the month in which the employee dies.   12.3   The beneficiary for the
Normal Retirement Pension is the former employee of the Company.   V EARLY
RETIREMENT PENSION   13.   Condition       A condition for the payment of the
Early Retirement Pension is that the employee terminates service with the
Company after at least 10 years and is in receipt of a full pension from the
State Scheme. Employees who have opted out of the State Scheme will be treated
in the same way as those who remained in the State Scheme.   14.   Amount  
14.1   The amount of Early Retirement Pension is calculated according to the
same formula as the Normal Retirement Pension (in accordance with Article 11).  
    Creditable Service (in accordance with Article 7) is calculated up to the
Early Retirement Date.   14.2   The amount of the Early Retirement Pension is
calculated from Average Pensionable Pay (in accordance with Article 5), the
Creditable Contribution Ceiling (in accordance with Article 6) and the
Creditable Service attained up to the Early Retirement Date (in accordance with
Article 7).   14.3   Due to the longer expected period of payment if the
employee opts for early retirement, the resultant Early Retirement Pension is
reduced by 0.5% for each month between the Early Retirement Date and the 65th
birthday.

10



--------------------------------------------------------------------------------



 



15.   Payment   15.1   The Early Retirement Pension is paid on the last day of
every month.   15.2   The first pension payment is made in the first month in
which the employee does not receive his normal basic earnings from his preceding
employment, the last pension payment is made in the month in which the employee
dies.   15.3   The beneficiary for the Early Retirement Pension is the former
employee of the Company.   15.4   If payment of the State Pension is
discontinued or reduced to a partial pension before attainment of the Normal
Retirement Age, payment of the Early Retirement Pension will also cease.   VI
DISABILITY PENSION   16.   Condition   16.1   Disability Pension is payable if
an employee leaves the service of the Company due to disability, whether
occupational or total (in accordance with the regulations contained in the
Social Security Act Book VI - Sozialgesetzbuch VI)   16.2   Disability, for the
purpose of this Benefit Plan, exists if the employee is in receipt of a full or
occupational disability pension from the State Scheme or from a contracting-out
insurance.   16.3   Disability pension, for occupational or total disability, is
not payable from this Benefit Plan, if the cause of disability was initiated by
the employee or if the disability (occupational or total) was already present,
when the employee commenced service with the Company.   16.4   An employee whose
working ability, on commencement of service, was already reduced through
disability but who was not eligible for a disability pension from the State
Scheme, qualifies for a Company disability pension, on condition that the level
of working ability, compared to that on commencement of service, is further
reduced by at least 50%.

11



--------------------------------------------------------------------------------



 



17.   Amount   17.1   The amount of Disability Pension is calculated according
to the same formula as for the Normal Retirement Pension (in accordance with
Article 11 ).   17.2   Calculation of the Disability Pension is based on
Pensionable pay and the Creditable Contribution Ceiling at the date of
disablement and Creditable Service up to the date of disablement. Service (as
yet uncompleted) up to the 65th birthday will also be credited.   17.3   Income
earned by a beneficiary either from an employment relationship of from regular
business or professional activity before normal retirement age or eligibility
for an Early Retirement Pension, will be deducted from the Company Pension on
condition that this income, together with the State Pension and benefits from
this Plan, exceed 70% of Pensionable Pay (in accordance with Article 5).  
17.4   If the full/occupational disability is brought about by a third party,
any compensation to which the beneficiary is entitled will be deducted from the
Company Pension, on condition that the amount of the compensation, together with
the State Pension and benefits from this Plan exceed 70% of Pensionable Pay in
accordance with Article 5. The employee may decide to relinquish his
compensation claims to the Company.   18.   Payment   18.1   The Disability
Pension is paid in monthly instalments on the last day of every month.   18.2  
The first pension payment is made in the first month in which the employee does
not receive his normal basic earnings from his preceding employment; the last
pension payment is made in the month (a) when the conditions according to
Article 16 are no longer fulfilled, (b) when the employee dies or (c) when he
reaches the Normal Retirement Date (in accordance with Article 9).   18.3   At
the Normal Retirement Date (in accordance with Article 9) the Disability Pension
is converted to a Retirement Pension of the same amount; from this point in time
the conditions for the Normal Retirement Pension apply. The Normal Retirement
Pension is payable in the first month following the discontinuance of the
Disability Pension.

12



--------------------------------------------------------------------------------



 



18.4   The beneficiary for the Disability Pension is the former employee of the
Company.   18.5   The employee is obliged to inform the Company of any change in
the degree of disability.   18.6   The Company is entitled to request, at
regular intervals, proof from the former employee that the disability remains
unchanged.   18.7   The Company is entitled, at any time, to obtain a medical
report to confirm the level of disability. The beneficiary for the Disability
Pension is obliged to undergo the medical examination within the time limit set
by the Company. The Company pays all the medical costs involved.   VII SPOUSE’S
PENSION   19.   Condition   19.1   A Spouse’s Pension will be paid on condition
that an employee’s marriage took place before the event giving right to benefits
and before the 60th birthday and that the employee was married at the time of
death.   19.2   A Spouse’s Pension is not payable if the marriage was concluded
after the commencement of pension payments from this Benefit Plan or if the
marriage was already dissolved at the commencement of pension payments.   20.  
Amount   20.1   The amount of Spouse’s Pension is equal to 60% of the Retirement
or Disability Pension which was being paid from this Benefit Plan immediately
prior to the employee’s death.   20.2   If neither a Retirement nor a Disability
Pension was being paid immediately prior to the employee’s death, then the
Spouse’s Pension amounts to 60% of the Disability Pension (in accordance with
Article 17) which would have been paid if the employee had been disabled (in
accordance with Article 16) at the time of his/her death.   20.3   The
provisions of Article 17.4 apply accordingly.

13



--------------------------------------------------------------------------------



 



20.4   In the event of an age difference, i.e. if the spouse is more than
10 years younger than the deceased beneficiary, the widow’s or widower’s pension
is reduced by 2% for each year or part of a year, exceeding 10.   21.   Payment
  21.1   The Spouse’s Pension is paid on the last day of every month.   21.2  
The first payment is made either in the first month in which the surviving
spouse does not receive the normal basic earnings from the preceding employment
of her/his deceased husband or, if a pension was already being paid from the
Benefit Plan to the deceased employees in the first month in which Retirement or
Disability Pension from this Benefit Plan is no longer granted.   21.3   The
last pension payment is made in the month in which the surviving spouse dies or
remarries. In the event of remarriage, the widow/widower receives a lump sum,
equal to 36 monthly pension payments.   21.4   The beneficiary for the Spouse’s
Pension is the wife or husband of the deceased employee.   VIII ORPHAN’S PENSION
  22.   Condition   22.1   A condition for the payment of an Orphan’s Pension is
that the employee leaves dependent children at the time of his/her death.  
22.2   Dependent children are the employee’s own children and those with an
equal legal status. Illegitimate children are also eligible to receive an
Orphan’s Pension if the employee has custody of the child.   23.   Amount  
23.1   The amount of the Orphan’s Pension for each child is 10% of the
Retirement or Disability Pension that was being paid from this Benefit Plan
immediately prior to the employee’s death.   23.2   If neither Retirement nor
Disability Pension was being paid immediately prior to the employee’s death, the
Orphan’s Pension for each child amounts to 10%

14



--------------------------------------------------------------------------------



 



of the Disability Pension (in accordance with Article 17) which would have been
paid to the employee if he had been disabled (in accordance with Article 16) at
the time of his death.   23.3   A Double Orphan’s pension, as calculated in
accordance with the above two paragraphs, is paid to orphans who have lost both
parents.   23.4   The sum of the spouse’s and orphans’ pensions is limited to
100% of the pension on which their calculation is based; otherwise the orphans’
pensions are reduced proportionately.   24.   Payment   24.1   The Orphan’s
Pension is paid on the last day of every month.   24.2   The first pension
payment is made in the first month in which a Spouse’s Pension (in accordance
with Article 21) is also payable or, if no Spouse’s Pension is due, in the first
month in which the Spouse’s Pension would have been paid if a spouse had been
entitled to a Spouse’s Pension (in accordance with Article 19).   24.3   The
payment of an Orphan’s Pension ceases automatically when the child attains the
age of 18.   24.4   Orphans’ Pensions are paid beyond the age of 18 provided
that the child is pursuing education, but only while the orphan is eligible to
receive a state child allowance.   IX PREMATURE TERMINATION OF EMPLOYMENT  
25.   In accordance with the Company Pension Law (BetrA VG) if an employee of
this Benefit Plan leaves the service of the Company before benefits become due,
he retains a vested right to benefits, provided that he fulfils the conditions
in section 1 of the Company Pension Law.   26.   The amount of vested Retirement
Pension (in accordance with Article 25) is calculated according to the
conditions in section 2 of the Company Pension Law.   27.   The amount of other
vested benefits, to which the employee is entitled in accordance with this
Benefit Plan, is calculated in the same manner.

15



--------------------------------------------------------------------------------



 



28.   Should an employee terminate service before the incidence of an event
giving right to benefits, he/she will be informed by the Company whether or not
the conditions for vested rights have been fulfilled and the amount of
retirement pension payable at the Normal Retirement Date.   29.   These
provisions according to Articles 25 to 26 represent the minimum requirements and
benefits lain down by the Company Pension Law. Should the Company Pension Law be
amended, the above mentioned Articles will be altered accordingly.   X FINANCING
  30.   The Company gives a “pension promise” to the employees, for which the
Company has to form pension reserves, for the benefits provided by the Benefit
Plan.   31.   In order to secure the benefits under the “pension promise” the
Company can effect reinsurance contracts.       All benefits from the
reinsurance contracts are due exclusively to the Company.   32.   If, for health
reasons, the full benefits as provided under the Benefit Plan cannot be insured
for an employee, then the benefits are reduced accordingly or cancelled without
substitution.       All provisions of the Benefit Plan then relate to the
remaining benefits covered by the insurance contracts and the “pension promise”.
  33.   Should the company take out reinsurance policies to finance the benefits
from this Plan, the employee is obliged to provide his approval for the issue of
the policy in accordance with § 159 of the Insurance Contract Law. This requires
employees to provide all supporting evidence requested and if necessary their
consent to undergo a medical examination.   XII COSTS   34.   All direct costs
for financing the benefits are borne by the Company.   35.   Benefits from the
Benefit Plan are taxable as income, after taking allowances into consideration.
This tax is payable by the former employee or the other beneficiaries.

16



--------------------------------------------------------------------------------



 



36.   Tax due according to Article 35 is deducted by the Company on payment of
the benefits. The pensioner is obliged to submit an income tax card regularly to
the Company.   XII GENERAL PROVISIONS   37.   All benefits from the Benefit Plan
are paid out by the Company into a bank account in Germany specified by the
beneficiary.   38.   Every three years in accordance with Section 16 of the
Company Pension Law, the Company will review the current pension payments and
will make a discretionary decision. The Company must consider the interests of
the pensioners and its own economic situation when making this decision.   39.  
Every employee who is entitled to benefits from the Benefit Plan and who is
still in the service of the Company is obliged, without prior request, to inform
the Company immediately of any changes in personal circumstances relevant to the
Benefit Plan and to present adequate proof thereof by means of certificates. If
the beneficiary does not fulfil his obligations, the claim to pension benefits
is suspended. As soon as the obligations are fulfilled, back payment (without
interest) will be made at the next payment date.   40.   Every beneficiary is
obliged to submit a certificate of existence at the request of the Company or an
insurance company.   41.   Payment of all benefits which have been financed by
the Company can be suspended if these are pledged, relinquished or used in any
other way as collateral or surety for the procurement of money, capital goods
etc., or goods of any description, except where legally prescribed.   42.   The
Company is entitled to convert vested entitlements and pensions in payment into
lump sums (to the extent that this does not infringe on §3 Company Pension Law).
      The amount of the lump sum corresponds to the value of the
entitlement/cash value of the pension and is determined in accordance with the
regulations of § 6a Income Tax Law at the date of the lump sum payment. After
deduction of tax etc., the lump sum will be paid out as a net amount. The
Company reserves the right to pay the lump sum in 3 annual installments.   43.  
Disputes in connection with the Benefit Plan should be resolved by the courts
having jurisdiction for the area in which the Company is located.

17



--------------------------------------------------------------------------------



 



44.   The Benefit Plan does not affect any other rights of the employee or the
Company relating to the contract of employment.   45.   Should the Company be
obliged, due to legal changes, collective agreements or for other reasons to
grant additional benefits, to increase the range of benefit cover or to finance
same, such benefits will be credited in addition to the provisions of this
Benefit Plan. There will be special regulations governing the crediting
procedure.   46.   A condition for the payment of all benefits is that the
beneficiary makes all claims to the Company. Regardless of this, the Company
will act in respect of care and supervision.   47.   Current pensions and vested
benefits are insured against insolvency, in accordance with legal provisions,
with the Pensions-Sicherungs-Verein, Versicherungsverein a.G. (Mutual Pension
Insolvency Insurance).   48.   The Benefit Plan can be administered by an
independent firm of actuaries who have full access to confidential information
concerning all employees and beneficiaries. Only data for the calculation of
actuarial reserves (in accordance with Section 6a of the Income Tax Act) will be
transferred.       The actuary is obliged to adhere to the provisions of the
Data Protection Act (Bundesdatenschutzgesetz). All information required for a
reinsurance policy to be effected can be forwarded to the insurance company to
the extent as this is necessary for the proper establishment and implementation
of the insurance contract. The insurer is also obliged to adhere to the
provisions of the Data Protection Act (Bundesdatenschutzgesetz).   XIII
  IMPLEMENTATION   49.   The Benefit Plan in its present version comes into
effect on 1 January 1996.   50.   The Company hopes and expects to be able to
maintain the Benefit Plan in the future without restriction. The Company
reserves the right, however, to reduce or suspend benefits if:  

    a) the economic position of the Company has steadily deteriorated to such an
extent that the Company is no longer capable of maintaining the promised
benefits, or

18



--------------------------------------------------------------------------------



 



    b) the personnel, contributions, benefits or the retirement age laid down by
social security or other legal pension organizations change considerably, or  
c) the legal and in particular the financial handling of the outlay which is
being made or has been made by the Company for the systematic financing of
benefits has changed to such an extent that the Company is no longer capable of
maintaining the promised benefit, or   d) the beneficiary commits offences which
have grossly infringed good faith or have led to immediate dismissal.   51.   In
addition, the Company reserves the right to reduce or suspend benefits if the
governing criteria for the Benefit Plan have steadily deteriorated to such an
extent that the Company is no longer capable of maintaining the promised
benefits, even after objective consideration of the beneficiary’s interests.  
52.   The Company reserves the right to amend this Benefit Plan by a contractual
agreement.

Malterdingen,

CINCINNATI MILACRON KUNSTSTOFFMASCHINEN EUROPA GMBH

19